Case 2:20-cv-02964-CCC-MF Document 13 Filed 08/06/20 Page 1 of 1 PageID: 187
                                                                                     WILLIAM P. DENI, JR.
                                                                                     Director

                                                                                     Gibbons P.C.
                                                                                     One Gateway Center
                                                                                     Newark, New Jersey 07102-5310
                                                                                     Direct: (973) 596-4853 Fax: (973) 639-8373
                                                                                     wdeni@gibbonslaw.com




                                                     August 4, 2020

VIA ECF

Honorable Mark Falk, U.S.M.J.
United States District Court
District of New Jersey
                                                                                                                           8/6/20
U.S. Post Office & Courthouse Building
One Federal Square
Newark, New Jersey 07101

           Re: Merck Sharp & Dohme B.V., et al. v. Aurobindo Pharma USA, Inc., et al.,
               Civil Action Nos. 20-2576, 2750, 2751, 2786, 2787, 2892, 2909, 2964, 3007,
               3068, 3072, 3112, 3117, 3270, 3314, 3795 (MF) (CCC)

Dear Judge Falk:

        This firm represents Plaintiffs Merck Sharp & Dohme B.V. and Organon USA Inc.
(collectively, “Plaintiffs”) in the above-referenced actions.1 We write, jointly with counsel for
Defendants in the above-referenced related actions, to respectfully request an extension of the
deadline for the parties to submit a proposed Discovery Confidentiality Order from August 4,
2020, to August 18, 2020. The parties are still working on the terms of the proposed Discovery
Confidentiality Order but anticipate being able to reach an agreement within the extension
requested.

       If the foregoing meets with Your Honor’s approval, the parties respectfully request that
Your Honor “So Order” this letter. We thank the Court for its consideration of this request and
remain available at the Court’s convenience to address any questions or concerns.

                                                     Respectfully submitted,


                                                     s/ William P. Deni, Jr.
                                                     William P. Deni, Jr.

cc: All counsel of record (via email)




1
 Plaintiffs have circulated a proposed Consolidation Order and are waiting on responses from certain of Defendants.
As soon as an agreement is reached, the parties will submit the proposed Consolidation Order to the Court.

Newark New York Trenton Philadelphia Wilmington                                          gibbonslaw.com
